U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 24F-2 ANNUAL NOTICE OF SECURITES SOLD PURSUANT TO RULE 24F-2 READ INSTRUCTIONS AT END OF FORM BEFORE PREPARING FORM. 1.Name and address of issuer: iShares, Inc. 400 Howard Street San Francisco, CA94105 2.The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] iShares Core MSCI Emerging Markets ETF iShares MSCI All Country World Minimum Volatility ETF iShares MSCI Australia ETF iShares MSCI Austria Capped ETF iShares MSCI Belgium Capped ETF iShares MSCI Brazil Capped ETF iShares MSCI BRIC ETF iShares MSCI Canada ETF iShares MSCI Chile Capped ETF iShares MSCI Colombia Capped ETF iShares MSCI Emerging Markets Asia ETF iShares MSCI Emerging Markets Consumer Discretionary ETF iShares MSCI Emerging Markets Eastern Europe ETF iShares MSCI Emerging Markets EMEA ETF iShares MSCI Emerging Markets Energy Capped ETF iShares MSCI Emerging Markets ETF iShares MSCI Emerging Markets Growth ETF iShares MSCI Emerging Markets Minimum Volatility ETF iShares MSCI Emerging Markets Small-Cap ETF iShares MSCI Emerging Markets Value ETF iShares MSCI EMU ETF iShares MSCI France ETF iShares MSCI Frontier 100 ETF iShares MSCI Germany ETF iShares MSCI Global Agriculture Producers ETF iShares MSCI Global Energy Producers ETF iShares MSCI Global Gold Miners ETF iShares MSCI Global Metals & Mining Producers ETF iShares MSCI Global Silver Miners ETF iShares MSCI Hong Kong ETF iShares MSCI Israel Capped ETF iShares MSCI Italy Capped ETF iShares MSCI Japan ETF iShares MSCI Japan Small-Cap ETF iShares MSCI Malaysia ETF iShares MSCI Mexico Capped ETF iShares MSCI Netherlands ETF iShares MSCI Pacific ex Japan ETF iShares MSCI Singapore ETF iShares MSCI South Africa ETF iShares MSCI South Korea Capped ETF iShares MSCI Spain Capped ETF iShares MSCI Sweden ETF iShares MSCI Switzerland Capped ETF iShares MSCI Taiwan ETF iShares MSCI Thailand Capped ETF iShares MSCI Turkey ETF iShares MSCI United Kingdom ETF iShares MSCI USA ETF iShares MSCI World ETF 3.Investment Company Act File Number:811-09102 Securities Act File Number:033-97598 4(a).Last day of fiscal year for which this Form is filed:08/31/13 4(b).[] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year).(See Instruction A.2) NOTE: IF THE FORM IS BEING FILED LATE, INTEREST MUST BE PAID ON THE REGISTRATION FEE DUE. 4(c).[] Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i)Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f):$51,693,419,850 (ii)Aggregate price of securities redeemed or repurchased during thefiscal year: $35,023,321,386 (iii)Aggregate price of securities redeemed or repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission:$2,277,934,262 (iv)Total available redemption credits [add Items 5(ii) and 5(iii)]: $37,301,255,648 (v)Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$14,392,164,202 (vi)Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$0 (vii)Multiplier for determining registration fee (See Instruction C.9):x.00012880 (viii) Registration fee due [multiply Item 5(v) by Item 5(vii)] (enter “0” if no fee is due): $1,853,710.75 6.Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here:$0.If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here:$0. 7.Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D):N/A 8.Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $1,853,710.75 9.Date the registration fee and any interest payment was sent to the Commission’s lockbox depository: November 12, 2013 CIK: 0000930667 Method of Delivery: [X]Wire Transfer [ ]Mail or other means \ SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Sarah Coutu Sarah Coutu Assistant Secretary Date:November 21, 2013 *Please print the name and title of the signing officer below the signature.
